ADETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit” in claim 3; “communication unit” in claim 9; and “processing unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dvir (US 2018/0176488 A1).

Claim 1, Dvir teaches an optical unit (“lens compound;” paragraph 0027 and Fig. 2) detachably mountable to a lens barrel portion disposed closer to an object than an image sensor included in an imaging apparatus (lens compound is mountable to interchangeable lens mount, i.e. the lens barrel portion, of a DSLR or mirrorless camera; paragraph 0069. The interchangeable mount portion at the exterior of the camera is inherently closer to an object than an image sensor included within the housing of the DSLR camera), the optical unit comprising:
a plurality of lens units each configured to form an image of the object (at least two lenses 6 in a single lens compound; paragraph 0064);
a plurality of filters disposed on optical axes of the plurality of lens units (at least two filters allow passage of a selected band of light through each of the lenses; paragraph 0060); and
a common holding member (lenses and filters are mounted within lens compound 4 when then filters are implemented as a coating on the lens; paragraph 0089) configured to hold the plurality of lens units and the plurality of filters, wherein the plurality of filters includes a first filter and a second filter having light transmission characteristics different from each other (one lens may have a “multi bandpass filter of NIR, G and UV, and the other one has a multi bandpass filter of R, G, and B;” paragraph 0064), and wherein the holding member includes a coupling portion capable of being coupled with the lens barrel portion (lens mount 5, paragraph 0064, 0050). 

Claim 2, Dvir teaches wherein the coupling portion includes an electric contact for electrically connecting to the lens barrel portion (lens mount may be using an industry standard Nikon F-mount, Nikon’s F-mount includes electrical CPU contacts; paragraph 0050).

Claim 4, Dvir further teaches wherein the coupling portion is disposed outside the plurality of lens units and the plurality of filters in a direction perpendicular to the optical axes (see mount 5 disposed outside lenses 6 in a direction perpendicular to the optical axis in Fig. 2A).

Claim 5, Dvir teaches an optical unit (“lens compound;” paragraph 0027 and Fig. 2) detachably mountable to a lens barrel portion disposed closer to an object than an image sensor included in an imaging apparatus (lens compound is mountable to interchangeable lens mount, i.e. the lens barrel portion, of a DSLR or mirrorless camera; paragraph 0069. The interchangeable mount portion at the exterior of the camera is inherently closer to an object than an image sensor included within the housing of the DSLR camera), the optical unit comprising:
a plurality of lens units each configured to form an image of the object (at least two lenses 6 in a single lens compound; paragraph 0064);
a plurality of filters disposed on optical axes of the plurality of lens units (at least two filters allow passage of a selected band of light through each of the lenses; paragraph 0060); and
a first holding member configured to hold the plurality of lens units (see Fig. 10, lenses 32 are mounted on the lens compound; paragraph 0079) and a second holding member configured to hold the plurality of filters (filters for each lens can be separately mounted in front or behind the lenses; paragraph 0089), wherein the plurality of filters includes a first filter and a second filter having light transmission characteristics different from each other (one lens may have a “multi bandpass filter of NIR, G and UV, and the other one has a multi bandpass filter of R, G, and B;” paragraph 0064), and wherein each of the first holding member and the second holding member includes a coupling portion capable of being coupled with the lens barrel portion (lens mount 5, paragraph 0064, 0050).

Claim 6, Dvir teaches an optical apparatus (DSLR or mirrorless camera; paragraph 0069) comprising:
the lens barrel portion (interchangeable lens mount; paragraph 0069) with which the coupling portion of the optical unit according to claim 1 can be coupled (single mount connecting ring of lens compound 4 can be connected to body of camera; see paragraph 0049, 0064, and claim 1 of Dvir).

Claim 7, Dvir further teaches wherein the lens barrel portion includes a first mount portion capable of being coupled with the imaging apparatus (industry standard DSLR or mirrorless digital camera mount; see paragraph 0050).

Claim 8, Dvir further teaches wherein the first mount portion includes an electric contact for electrically connecting to the imaging apparatus (lens mount may be using an industry standard Nikon F-mount, Nikon’s F-mount includes electrical CPU contacts; paragraph 0050).

Claim 15, Dvir teaches an imaging system (DSLR or mirrorless digital camera; paragraph 0069) comprising:
the optical apparatus according to claim 6 (see discussion of claim 6, above); and
the imaging apparatus on which the optical apparatus is mounted (see DSLR and mirrorless camera and sensors therein; paragraph 0072).

Claim 16, Dvir further teaches an accessory apparatus mounted on the optical apparatus (a first and second flash may be installed to match the bands of light of the filters; paragraph 0082).

Claim 17, Dvir teaches an imaging apparatus (DSLR or mirrorless digital camera; paragraph 0069) comprising:
the lens barrel portion (interchangeable lens mount of camera; paragraph 0069 and Fig. 1) with which the coupling portion of the optical unit according to claim 1 can be coupled (lens compound 4 is mountable to camera via lens mount 5; paragraph 0064 and Fig. 2A); and
the image sensor (see sensors described in paragraph 0065 and claim 1 of Dvir).

Claim 18, Dvir further teaches a processing unit configured to receive information regarding the plurality of lens units and the plurality of filters (information from images acquired by the different lenses is received by a processor; paragraph 0058).

Claim 19 Dvir further teaches wherein the processing unit processes image information acquired by the image sensor based on the information regarding the plurality of lens units and the plurality of filters (processor aligns images based on the multi-band images acquired by the different lenses; paragraph 0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir in view of Nelson (US 2019/0222779 A1).

Claim 3, Dvir teaches the optical unit according to claim 1, but is silent regarding a storage unit configured to store information regarding the plurality of lens units and the plurality of filters.
Nelson teaches a camera (imaging payload 120; paragraph 0010) and a detachably mounted filter cartridge 140 (paragraph 0010 and Fig. 1) comprising a storage unit (memory device; paragraph 0014) configured to store information regarding the plurality of lens units and the plurality of filters (configuration data of the configuration circuit 270 may provide information of the spectral information about filter elements 250; paragraph 0015).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Nelson with that of Dvir in order to reduce or eliminate user intervention in reconfiguring the image sensor each time the filter cartridge is changed (see paragraph 0015 of Nelson). 

Claim 9, Nelson further teaches a communication unit (communication through the electrical interconnect 260; paragraph 0014) configured to transmit information regarding the plurality of lens units and the plurality of filters to the imaging apparatus (configuration data of the configuration circuit 270 may provide information of the spectral information about filter elements 250; paragraph 0015).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvir in view of Feinberg (US 2018/0167557 A1).

Claim 12, Dvir teaches the optical apparatus according to claim 6, but is silent regarding a second mount portion capable of being coupled with an accessory apparatus.
Feinberg teaches a camera comprising a replaceable lens (paragraph 0063) comprising a second mount portion (hot shoe 26; paragraph 0073) capable of being coupled with an accessory apparatus (“hot shoe 26 for coupling a primary or secondary flash or for mechanical, electrical and/or signal coupling a secondary image capture device to the digital camera for providing spectral, temporal, spatial and/or directional image capture versatility;” paragraph 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Feinberg with that of Dvir in order to provide greater utility to a camera user by allowing different accessories to be attached to the camera (see paragraph 0008 of Feinberg). 

Claim 13, Feinberg teaches wherein the second mount portion includes an electric contact for electrically connecting to the accessory apparatus (“hot shoe 26 includes a mechanical and/or electrical coupling interface;” paragraph 0076).

Claim 14, Feinberg further teaches wherein the accessory apparatus is detachably attachable to the imaging apparatus (accessories attached to the hot shoe 26 are inherently removable since the hot shoe 26 is a coupling interface for peripheral devices; paragraph 0076).


Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696